Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Preliminary amendment received 11/25/2019 and 2/11/2020 have been entered.
Priority
This application is a CON of 15/810,891 (filed 11/13/2017) PAT 10519545 which is a CON of 15/043,223 (filed 2/12/2016) PAT 9845511 which is a DIV of 14/211,197 (filed 3/14/2014) PAT 9289418 which claims benefit of 61/792,687 (filed 3/15/2013).

Status of Claims
Claims 57-64 are presented for examination on the merits. 

Specification
The continuation data on page 1 of the specification need to be updated.

Information Disclosure Statement
The listing of references in pages 56-62 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 57-64 are rejected under 35 U.S.C. 102(b) as being anticipated by Kim et al. (Dig Dis Sci., 2012, 57:3213-3218).
Kim teaches a method of quantify methanogen in patients with constipation predominant irritable bowel syndrome (title and abstract, page 3213).
For Claims 57-59: the reference teaches a method comprising: subjecting a biological stool/feces sample (page 3214, right column, 2nd full paragraph++) from a subject (with constipation, page 3214, left column, 3rd full paragraph, line 2++) to analysis for methanogen/M. Smithii quantity using qPCR (page 3214, right column, 2nd full paragraph++); comparing (mental step) the methanogen quantity to a reference value (no specific reference value is claimed therefore any value meet the limitation, Page 3215, Fig. 1); since the administering step is based on the result of comparison with an unspecified/claimed reference value, therefore this step is not required if the quantity of the methanogen is lower than the unspecified/claimed reference (Page 3215, Fig. 1). 
For Claims 60-62: the reference further teaches the concentrations of methanogen (Page 3215, Fig. 1) which is considered reference value.
For Claims 63-64: the reference further teaches the subject has high quantity of a methanogen syntrophic microorganism which is a hydrogen-producing microorganism (page 3213, right column, “Introduction”, 2nd paragraph, line 3++).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 57-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-18 and of US patent 9289418. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of administering the statins to subject with constipation based on the comparison of a higher methanogen quantity (M. Smithii) to a reference value, therefore the method of instant application is rendered obvious of the patent.

Claims 57-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-9 and 12-22 and of US patent 9845511. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of administering the statins to subject based on the comparison of a higher methanogen quantity (M. Smithii) to a reference value, therefore the method of instant application is rendered obvious of the patent.

Claims 57-64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-16 and of US patent 10519515. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of administering the statins to subject with constipation based on the comparison of a higher methanogen quantity (M. Smithii) to a reference value, therefore the method of instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BIN SHEN/Primary Examiner, Art Unit 1653